J-A02044-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JOHN W. SIBLEY                                    IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                             Appellant

                      v.

BARR & MCGOGNEY LAW FIRM, GLENN
D. MCGOGNEY, ESQUIRE, GERALD M.
BARR, ESQUIRE
                                                       No. 174 EDA 2016


               Appeal from the Order Entered November 30, 2015
          in the Court of Common Pleas of Bucks County Civil Division
                            at No(s): 2011-07256-27

BEFORE: OTT, RANSOM, AND FITZGERALD,* JJ.

JUDGMENT ORDER BY FITZGERALD, J.:                   FILED January 20, 2017

        Appellant, John W. Sibley, appeals pro se from the order of the Bucks

County Court of Common Pleas that, inter alia, granted summary judgment

in favor of Appellee, Gerald M. Barr, Esq. Because the order appealed from

does not resolve all claims against all parties, we quash.

        On August 12, 2011, Appellant, acting pro se, commenced the

underlying action by writ of summons against two attorneys, Appellee and

Glenn D. McGogney, and an alleged partnership—referred to as the Barr &

McGogney Law Firm (“Law Firm”).           On September 2, 2011, McGogney

petitioned the trial court to coordinate the instant action with a Lehigh

County action.     There was no indication that a court granted McGogney’s

*
    Former Justice specially assigned to the Superior Court.
J-A02044-17


petition.   Nevertheless, McGogney took no further action in the instant

matter.

      On September 23, 2011, Appellant filed a complaint against Appellee,

McGogney, and Law Firm. On March 3, 2014, Appellee filed an answer and

new matter. Appellee denied that he and McGogney formed Law Firm and

asserted that the two-year statute of limitations barred Appellant’s action.

      The Honorable Ronald C. Nagle was specially assigned to the matter,

and the trial court thereafter considered Appellee’s motion for summary

judgment and Appellant’s motion for summary judgment against all

defendants. Following oral arguments, the court granted Appellee’s motion

and denied Appellant’s motion by the order dated November 30, 2015, but

entered on December 11, 2015. In an extended footnote accompanying the

order, the trial court intimated that McGogney remained a party in the

instant litigation but did not respond to Appellant’s motion for summary

judgment. Order, 12/11/15, at 12. However, the court suggested that the

two-year statute of limitations barred Appellant’s action against “all parties.”

Id. at 12. Appellant timely appealed.1

      It is well settled that this Court may raise issues regarding our

jurisdiction sua sponte. Estate of Considine v. Wachovia Bank, 966 A.2d

1
   The trial court did not order the submission of a Pa.R.A.P. 1925(b)
statement. Appellant’s pro se brief contains a claim that the trial court erred
in granting McGogney relief that he did not request. See Appellant’s Brief at
32, 58-59.




                                     -2-
J-A02044-17


1148, 1511 (Pa. Super. 2009). An appeal generally lies from a final order

that “disposes of all claims and of all parties.” Pa.R.A.P. 341(b)(1).

      The instant order granted summary judgment in favor of Appellee and

denied Appellant’s motion for summary judgment as against all defendants.

Despite McGogney’s inaction in the matter, he remains a party, and the

order appealed from did not enter judgment in his favor.        Therefore, the

instant order is not final.   Because we discern no other basis to exercise

jurisdiction in this interlocutory appeal,2 we must quash.

      Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/20/2017




2
  See Pa.R.A.P. 311 (providing for interlocutory appeals as of right), 313
(defining collateral order), 341(c) (providing for entry of final order based on
express determination that immediate appeal would facilitate resolution of
the entire case); Estate of Considine, 966 A.2d at 1511-13.



                                     -3-